Name: Commission Regulation (EC) No 1215/96 of 28 June 1996 amending Regulation (EEC) No 903/90 laying down detailed rules for the application of the arrangements applicable to imports of certain poultrymeat products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT), in order to implement the Agricultural Agreement concluded during the Uruguay Round of negotiations
 Type: Regulation
 Subject Matter: executive power and public service;  economic geography;  trade;  animal product;  tariff policy
 Date Published: nan

 No L 161 /48 EN Official Journal of the European Communities 29 . 6. 96 COMMISSION REGULATION (EC) No 1215/96 of 28 June 1996 amending Regulation (EEC) No 903/90 laying down detailed rules for the application of the arrangements applicable to imports of certain poultrymeat products originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT), in order to implement the Agricultural Agreement concluded during the Uruguay Round of negotiations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in par ­ ticular Article 3 ( 1 ) thereof, Whereas, in order, to take account of existing import arrangements in the poultrymeat sector and those result ­ ing from the Agricultural Agreement concluded during the Uruguay Round of multilateral trade negotiations, transitional measures are needed to adjust the preferential concessions in the form of exemption from the import duty for certain poultrymeat products from the ACP States and the OCT; Whereas Commission Regulation (EEC) No 903/90 (2), as last amended by Regulation (EC) No 2916/95 (3), lays down detailed rules for the application of preferential conditions in the form of a reduction in the import levy for poultrymeat quotas; whereas, since the levies have been replaced by customs duties from 1 July 1995, transi ­ tional adjustments to these rules have been made; Whereas the period for the adoption of transitional measures was extended until 30 June 1997 by Council Regulation (EC) No 1193/96 of 26 June 1996 extending the period for the adoption of the transitional measures required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (4); whereas the adjustments should be extended over the period concerned; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 903/90 is hereby amended as follows: The word 'levy' is replaced by the words 'customs duty laid down in the Common Customs Tariff each time that it appears. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1996 to 30 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12. 1994, p. 105. (2) OJ No L 93, 10. 4. 1990, p. 20 . 3) OJ No L 305, 19. 12. 1995, p. 49. (4) See page 1 of this Official Journal .